Nob val, J.
A reversal of the judgment is asked on account of certain rulings of the court below during the progress of the trial, alleged errors in the instructions, and that the evidence is insufficient to support the verdict. All of these matters, to be available here, must have been raised by the motion for a new trial. (Miller v. Antelope County, 35 Neb. 237; Viergutz v. Aultman, 46 Neb. 141; Dillon v. State, 39 Neb. 92; Losure v. Miller, 45 Neb, 465; Barr v. *472City of Omaha, 42 Neb. 341; Barton v. McKay, 36 Neb. 632.) Tbe transcript contains a paper designated as a “motion for a new trial,” but tbe same is not authenticated by tbe clerk of tbe district court, whose certificate is as follows:
“I, M. S. Campbell, clerk of tbe district court within and for Otoe county, hereby certify tbe foregoing to be a true transcript of the record in tbe within entitled cause; petition, amended petition, stipulation, answer, amended reply, instructions asked by plaintiff, refused, instructions asked by tbe defendant, refused, instructions of tbe court, journal entries, and bond, as the same appear on file and of record in my office.
“Witness my band and tbe seal of said court this thirty-first day of May, eighteen hundred and ninety-five.
“M. S. Campbell, Cleric.
“By Minnie G-ilman, Deputy”
This is a proper authentication merely of the matters specifically enumerated in the certificate, of which the motion for a new trial is not one. The authentication would have been complete and sufficient had it ended with the language, “hereby certify the foregoing to be a true transcript of the record in the within entitled cause.” But what follows these words limits the force and effect of the certificate to the particular matters therein designated. The motion for a new trial, therefore, cannot be considered. (Romberg v. Fokken, 47 Neb. 198, and cases there cited.) The judgment is
AFFIRMED.